





Exhibit 10.4.5







AMENDMENT TO THE

1994 STOCK OPTION PLAN OF BIO-RAD LABORATORIES, INC.




Bio-Rad Laboratories, Inc., a corporation organized under the laws of the State
of Delaware (the “Corporation”), has previously adopted the Bio-Rad
Laboratories, Inc. 1994 Stock Option Plan (as amended from time to time, the
“Plan”).  Section 9 of the Plan allows the Board of Directors of the Corporation
to amend the Plan in certain respects at any time or from time to time.

In order to amend the Plan in certain respects, this Amendment to the Plan has
been adopted by a resolution of the Board of Directors of the Company on
February 18, 2009, effective as set forth below.  This Amendment to the Plan,
together with the Plan, constitutes the entire Plan as amended to date.

1.

Effective as of February 18, 2009, Section 7(c)(2) of the Plan is hereby amended
such that the first line of the paragraph is deleted and the following is
inserted at the end of the paragraph:




“Except as limited by requirements of Section 422 of the Code and regulations
and rulings thereunder applicable to Incentive Stock Options, the Committee or
its delegatee may (in its sole discretion) extend the term of any outstanding
Option in connection with any optionee’s termination of employment by up to
thirty (30) days, or amend any other term or condition of such Option relating
to such a termination, provided however, in no event shall an Option be
exercisable after the expiration date of the option.  If an optionee's
employment terminates for any reason other than death or retirement, and the
Committee does not extend the term of the Option prior to such termination, all
right to exercise his or her option shall terminate at the date of such
termination of employment.”

* * * * * * * *




BIO-RAD LABORATORIES, INC.




By: /s/ Sanford S. Wadler

Sanford S. Wadler

Vice President & General Counsel


















